Exhibit 10.56
(KEYCORP LOGO) [l35228al3522801.gif]
KeyCorp
127 Public Square
Cleveland, Ohio 44114-1306
November 25, 2008
Peter Hancock
85 Brevoort Lane
Rye, NY 10580
Dear Peter:
On behalf of KeyCorp and its affiliates (“KeyCorp or “Key”) we are delighted to
extend you our offer of employment as Vice Chair, KeyCorp reporting directly to
me. In this role you will also be a member of my Senior Staff, the Management
Committee as well as the Company’s Executive Council. The term of this agreement
shall be for the period commencing upon your employment and ending December 31,
2009, except as otherwise expressly provided herein.
Base Salary: $525,000 per annum, payable biweekly, which will be prorated for
2008 based on your start date.
Sign-On Bonus: You will receive a Sign-On Bonus in the amount of $1,250,000 less
applicable withholding, which will be deposited into your KeyBank account on or
before December 31, 2008.

  •   Should you voluntarily terminate your employment with Key or should Key
terminate your employment for Cause on or before June 30, 2009, you agree that
you will immediately repay to Key the amount of $1,250,000 within 60 days
following your termination date.     •   Should you voluntarily terminate your
employment with Key or should Key terminate your employment for Cause after
June 30, 2009 but on or before December 31, 2009, you agree that you will
immediately repay to Key the amount of $625,000 within 60 days following your
termination date.

For the sake of clarification, the Sign-On Bonus is not a relocation expense
reimbursement and, except as provided in this paragraph, shall not be subject to
repayment to Key.
Definition of “Cause”: For purposes of this offer letter, the term “Cause” shall
mean any of the following occurrences:

  (a)   Hancock commits a felony or another crime involving moral turpitude or
dishonesty as determined by a majority of Key’s Board of Directors;

 



--------------------------------------------------------------------------------



 



Peter Hancock
November 25, 2008
Page 2 of 8



  (b)   Hancock commits an act or series of acts in violation of Key’s Code of
Ethics in the course of his employment that are materially contrary to the best
interests of Key as determined by a majority of Key’s Board of Directors;    
(c)   Key has been ordered or directed by any federal or state regulatory agency
or authority with jurisdiction to terminate or suspend Hancock’s employment, and
notwithstanding the best efforts of Key to oppose the order or directive, the
order or directive has become final; provided, however, that if such order or
directive is not the result of any action by Hancock for which he is at fault as
determined by a majority of Key’s Board of Directors any termination pursuant to
such order or directive shall not be deemed Cause.     (d)   Hancock continues
to violate his obligation not to engage in activities which are competitive to
Key for more than ten (10) days after Key’s Board of Directors, following a
determination that Hancock was engaging in such activities based on a vote to
this effect by a majority of the Board, advised him in writing to cease those
activities; or     (e)   Other than for normal vacations or disability, a
majority of Key’s Board of Directors has determined that Hancock has abandoned
and consistently failed to attempt to attend to his duties and responsibilities
as reasonably specified from time to time by Key’s Chief Executive Officer for
twenty (20) days after being advised in writing of that failure.

Annual Incentive Compensation Plan: Under the terms and conditions of the Annual
Incentive Plan (“STIC Plan”), your annual incentive target award will be
$1,500,000 (but you may earn more or less based on your individual performance,
the overall performance of your business unit, and Key’s performance). Subject
to the limitations outlined below, for 2009 you will receive a minimum incentive
award of $1,500,000 under the STIC Plan. For the 2009 Plan year, the annual
incentive award will be paid to you in two (2) installments, the first
installment of $750,000 will be paid to you on December 11, 2009 and the second
installment of the balance (not less than $750,000) will be paid to you on
March 5, 2010, provided that neither of the following has occurred on or prior
to the payment date for the applicable installment: (i) your voluntary
termination of employment or (ii) termination of your employment by KeyCorp for
Cause.
Annual Incentive Deferral: Please note that since your annual incentive award
exceeds $100,000 (including the 2009 STIC award payable in two (2) installment
payments), a percentage of the incentive award will be paid to you in a single
cash payment and a percentage of the incentive award will be paid to you in the
form of time-lapsed restricted shares. Because time-lapsed restricted shares are
subject to a three-year graded vesting period (1/3 each year), there will be no
tax consequences on the value of the time-lapsed restricted shares granted to
you until after they have vested. Please refer to the Annual

 



--------------------------------------------------------------------------------



 



Peter Hancock
November 25, 2008
Page 3 of 8
Incentive Restricted Stock Program Overview and the KeyCorp 2004 Equity
Compensation Plan, (the “Equity Plan”), for additional details.
Deferred Savings Plan: You are eligible to participate in, and to defer a
portion of your incentive award to the Deferred Savings Plan, (the “Deferred
Plan”). If you are interested in deferring a portion of your 2009 incentive
compensation award to the Deferred Plan, Section 409A (see Code Section 409A)
requires that you complete your deferral election at the same time that you
execute this offer letter. For your convenience, I have enclosed a Summary of
the Deferred Plan and the necessary Deferral Election Form. Please be certain to
return this form with your executed offer letter. If you have any questions
about the Deferred Plan or the deferral election form, please call Maureen
McGowan-Hansen at 216-689-5126. If you do not elect to defer your incentive
award at this time, you may not defer your 2009 incentive award at a later time.
Additional information about the Deferred Plan is provided below.
Also please understand that if you are interested in deferring any portion of
your 2009 base salary to the Deferred Plan, please note that Section 409A of the
Internal Revenue Code requires that you complete your deferral election at the
same time that you execute this letter. If you fail to timely return your
Deferral Election Form, you may not elect to defer your 2009 base salary at a
later time.
Long-Term Incentive Compensation Program: You are eligible to participate in the
Long-Term Incentive Compensation Program (“LTIC”) beginning in 2009. Your annual
2009 LTIC award shall be no less than $1,500,000.00, which is delivered 50% as
Restricted Stock [1/2 Time-Lapsed Restricted Stock and 1/2 Cash-Performance
Shares (meaning phantom Performance-Based Restricted Stock payable in cash )]
and 50% as Stock Options. Your 2009 Restricted Stock Award and your Stock Option
Award will be granted at the regularly scheduled February 2009 meeting of the
Compensation and Organization Committee.
The Restricted Stock has a 3 year cliff vest and, upon vesting, the shares will
be automatically released free of all restrictions. The net shares (after taxes
are paid) will be deposited into an account set up in your name at Computershare
Investor Services, KeyCorp’s transfer agent.
The stock options are subject to a 3-year graded vesting requirement, with
one-third vesting per year on the anniversary of the grant date. Your option
grant will be fully vested in three years from the grant date, with a ten-year
life. The exercise price of the options and the number of restricted shares are
determined by the closing price (final price) at which KeyCorp Common Stock is
traded on the grant date. All Restricted Stock and Stock Option awards are
discretionary, subject to the approval of the Compensation & Organization
Committee of KeyCorp’s Board of Directors (that Committee has already determined
that for 2009 your awards will be as outlined above) and are presently granted
in accordance with the Equity Plan, which includes a clawback requirement should
you engage in any “harmful activity” (Section 17 of the Equity Plan).

 



--------------------------------------------------------------------------------



 



Peter Hancock
November 25, 2008
Page 4 of 8
Also please understand that your Restricted Stock Award is contingent upon your
acceptance of the terms and conditions of the KeyCorp Award of Restricted Stock
Agreement, which includes restrictions relating to non-public information,
intellectual property, and non-hire and non-solicit, respectively, of Key’s
employees and customers. A copy of Section 17 is enclosed.
If KeyCorp Terminates Your Employment Prior to Applicable Payment or Vesting
Date. In the event that you are terminated by KeyCorp (other than for Cause)
prior to March 5, 2010, you will receive as a separation benefit (i) the balance
(if any) of your unpaid base salary through December 31, 2009, (ii) the payment
of any unpaid amount included in the cash portion and the full vesting of all
shares included in the restricted share portion, of any installment of your STIC
award for 2009, (iii) full vesting in your 2009 Restricted Stock Award (or if
termination precedes your receiving the award you will be paid $750,000 in cash
in lieu of such award), (iv) full vesting in your 2009 Stock Option Award (or if
termination precedes your receiving the award you will be paid cash in lieu of
such award of $750,000), and (v) the balance (if any) of your Sign-On Bonus to
the extent not previously paid. To the extent that any portion of this
separation benefit is payable in cash, it will be paid to you as soon as
administratively practicable after, but in any event by no later than the 30th
day following, the date of your termination of employment from KeyCorp. To the
extent this separation benefit consists of vesting, you will vest as of your
employment termination date, in your Time Lapsed Restricted Stock and Stock
Option Awards and in all restricted shares included in any installment of your
2009 STIC award. Please note that this separation benefit, as set forth in this
paragraph, is in lieu of any other separation benefits to which you may be
entitled (including without limitation any benefit under the KeyCorp Separation
Pay Plan). In the event you are entitled to such separation benefit, you will be
required to execute, prior to the payment of any such separation benefit, a
Release Agreement with KeyCorp in the form attached hereto as Exhibit A.
Notwithstanding the foregoing, however, if your termination occurs in
conjunction with a Change of Control of KeyCorp (as that term is defined in your
Change of Control Agreement), the provisions of your Change of Control Agreement
(and not this offer letter) will control the compensation and benefits to be
paid to you upon your termination, including the time and form of payment of
such benefits; provided, however, that in the event the Change of Control occurs
during 2009, in no event will the economic benefit provided to you under the
Change of Control Agreement be less than the economic benefit you would have
been entitled to under this offer letter if you had been terminated without
Cause during 2009 in the absence of a Change of Control.
Change of Control: You and KeyCorp will enter into a change of control agreement
at the time of commencement of your employment, the features of which have been
approved for new senior executive officers. A copy of the change of control
agreement has been provided to you. Your change of control agreement has been
modified to conform with the recently enacted requirements mandated under the
Emergency Economic Stabilization Act, which specifically prohibits KeyCorp’s
payment of any “golden parachute” upon a senior executive officer’s “involuntary
termination” from

 



--------------------------------------------------------------------------------



 



Peter Hancock
November 25, 2008
Page 5 of 8
KeyCorp. Please note, however, that the change of control agreement may be
subject to further modification to the extent required in order to comply with
the Emergency Economic Stabilization Act.
Relocation: You are authorized to participate in Key’s Executive Homeowner
Program, subject to certain limitations within that program. You will be
required to sign a relocation repayment agreement with Key’s provider, Cartus,
prior to your relocation being funded. For purposes hereof, Cause used in such
relocation repayment agreement shall have the same meaning as Cause in this
offer letter. A copy of your Executive Homeowner Program Policy Guide, revised
November 24, 2008 and your relocation repayment agreement are attached hereto as
Exhibit B.
Home Visits: From December 1, 2008 through August 31, 2009, you will be eligible
to receive reimbursement under Key’s policy for home visits up to four (4) times
per month. In lieu of one home visit per month, your spouse and dependent
children will be provided a visit to the Cleveland area one (1) time per month.
The benefit provided in this paragraph shall terminate on the earlier of
August 31, 2009 or as of your relocation to the Cleveland area.
Executive Perquisites: You will be eligible for the following:

  •   As a new leader within Key, you participate in the Executive Health
Program at the Cleveland Clinic. This program provides comprehensive diagnostic
and preventative medical services to assess, address and optimize your health.
The goal of the program is to target and reduce health risks, promote wellness,
discover potential health problems and to facilitate prompt and expert treatment
of any conditions detected. Additional information about the program and details
on how to schedule the exam will be provided to you from the Executive
Compensation & Benefits team. The amount of the benefit is subject to income tax
and will be grossed-up in your taxable wages for reporting purposes.     •   You
are also eligible to receive customized, executive-level services from KeyCorp’s
Private Banking team — which provides best-in-class banking, trust and investing
capabilities. A Financial advisor will be contacting you soon to discuss your
financial needs and objectives, and also to address any transition items — such
as 401k rollover from your previous employer — that you may have. All fees for
banking and investment related services will be in accordance with Key’s
policies for senior level executives.     •   You are also eligible to take
advantage of tax consulting, tax preparation and estate planning up to $5,000
annually. The amount of the reimbursement is subject to income tax and will be
added to your taxable wages for reporting purposes.     •   Membership in one
luncheon club in Cleveland. The company will pay any initiation fees, if
required, and your monthly dues and any assessments. Reimbursement for these
expenses will automatically be made through payroll and will be grossed-up for
tax purposes.

 



--------------------------------------------------------------------------------



 



Peter Hancock
November 25, 2008
Page 6 of 8

  •   Membership in one corporate country club in Cleveland. The company will
pay any initiation fees, if required, and your monthly dues and any assessments.
Reimbursement for these monthly expenses will automatically be made through
payroll and will be grossed-up for tax purposes.     •   Initiation fees in a
personal country club, if you desire. Any subsequent expenses (i.e., monthly
dues, assessments, personal expenses, annual fees) will be paid by you. Business
related expenses for business entertainment purposes at the above clubs will be
reimbursed through our expense reimbursement process.

Code Section 409A: It is intended that this offer letter comply with the
applicable provisions of section 409A of the Internal Revenue Code and the
regulations, rulings, notices and other guidance issued by the Internal Revenue
Service thereunder (herein collectively referred to as “Section 409A”), and this
offer letter shall be administered in a manner consistent with this intent.
Notwithstanding any provision of this offer letter to the contrary, in the event
of your termination while a “Specified Employee” within the meaning of
Section 409A and if any payment or benefit hereunder is determined to constitute
a “deferral of compensation” subject to Section 409A after taking into account
all exceptions applicable to such payment or benefit under Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit shall
not be made, provided or commenced until the first business day after (i) the
expiration of six months from the date of your “separation from service” as such
phrase is defined for purposes of Section 409A or (ii) if earlier, the date of
your death, (such earlier date, the “Delayed Payment Date”). On the Delayed
Payment Date, there shall be paid to you or, if you have died, to your estate,
in a single cash lump sum, an amount equal to the aggregate amount of the
payments delayed pursuant to the preceding sentence.
In addition, to the extent that the reimbursement of any expenses or the
provision of any in-kind benefits pursuant to this offer letter is subject to
Section 409A, (i) the amount of such expenses eligible for reimbursement , or
in-kind benefits to be provided, hereunder during any one calendar year shall
not affect the amount of such expenses eligible for reimbursement, or in-kind
benefits to be provided, hereunder in any other calendar year;
(ii) reimbursement of any such expense shall be made as soon as administratively
practicable after your written request therefore accompanied by any required
documentation has been submitted to KeyCorp, but in any event by no later than
December 31 of the year following the calendar year in which such expense is
incurred; and (iii) your right to receive such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
Payment Limitation: Except in the case of compensation and benefits paid or
earned in respect of your services rendered in 2009 (including, without
limitation, your 2009 STIC award and the 2009 Restricted Stock and Stock Option
Awards) which shall be subject to terms set out above in this offer letter,
throughout your employment at Key, please note that:

 



--------------------------------------------------------------------------------



 



Peter Hancock
November 25, 2008
Page 7 of 8

  (A)   your eligibility for base salary, incentive compensation, bonuses, and
other compensation and benefits set forth in this letter is conditioned upon
(i) your continuing acceptable job performance and (ii) your continuing and
active employment in substantially the same position for which you are currently
being hired, and     (B)   in the event that you are not performing in an
acceptable manner or you are not in such active employment at the time such
amounts become due and payable, Key shall have no obligation to pay such amounts
to you;

provided, however, that the provisions of clauses (A) and (B) of this paragraph
shall be applied to you on a basis no less favorable than those applied to other
senior executives at KeyCorp at and above your level.
As an employee you will be eligible for the following Key benefits:

  •   Participation in the 401(k) and retirement plan in accordance with plan
documents.     •   Enrollment in Medical, Dental, Vision, Life and other
insurance plans according to Key policy and coverage limits (coverage begins the
first of the month following employment).     •   In accordance with policy,
beginning in 2009 you will be eligible for 25 days of paid time off (PTO).     •
  Additional benefits are outlined in the New Employee Resources Guide, which
will be mailed to your home under separate cover. (Key reserves the right to
revise benefits at any time to comply with regulatory changes and/or changes in
Key policies).

This letter sets out the complete terms of our offer to you and shall not be
construed as a contract of employment for a fixed period of time unless
expressly stated to the contrary herein. Throughout your employment at Key, you
are an “at-will” employee. Key reserves the right to terminate your employment
at any time; likewise, you are free to terminate your employment with Key at any
time. Please signify your acceptance of our offer by no later than November 25,
2008 or this offer is void. Please sign and date this letter in the spaces
provided below, return it and keep a copy of this letter for your records. This
letter may be executed in counterparts and by facsimile signature, and each as
well as electronic transmissions thereof shall be treated as an original.
Indemnification: You will be eligible for indemnification by KeyCorp as
reflected in its then current Code of Regulations.

 



--------------------------------------------------------------------------------



 



Peter Hancock
November 25, 2008
Page 8 of 8
Applicable Law: Applicable Law shall be that of the State of Ohio without
reference to the principles of conflicts of law, except that this offer letter
and your rights hereunder shall also be subject to the applicable provisions of
the Emergency Economic Stabilization Act.
Anything herein to the contrary notwithstanding, the respective rights and
obligations of the parties under this offer letter shall survive any expiration
or termination of the term of this offer letter to the extent such rights or
obligations are in existence at the time of such expiration or termination and
by their express terms are to be performed thereafter.
This letter supersedes any previous oral or written communications regarding
your employment with Key.
Peter, we look forward to having you join us and look forward to a mutually
beneficial and rewarding relationship.
Sincerely,
Henry L. Meyer III
Chairman & Chief Executive Officer
KeyCorp

         
AGREED TO:
       
 
       
/s/ Peter Hancock
 
  November 25, 2008
 
   
Peter Hancock
  Date    

 